
	
		I
		112th CONGRESS
		1st Session
		H. R. 3268
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2011
			Mr. Sablan (for
			 himself, Mrs. Christensen,
			 Mr. Pierluisi,
			 Ms. Bordallo,
			 Mr. Faleomavaega,
			 Mr. Gutierrez,
			 Mr. Jackson of Illinois,
			 Ms. Norton,
			 Mrs. Maloney,
			 Mr. Clay, Ms. Moore, Mr.
			 Towns, and Mr.
			 Butterfield) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To clarify the application of certain Federal laws
		  relating to elections to American Samoa, the Commonwealth of the Northern
		  Mariana Islands, Guam, and the United States Virgin Islands.
	
	
		1.Clarification of application
			 of federal election laws to certain jurisdictions
			(a)Federal Election
			 Campaign Act of 1971Section
			 301(12) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(12)) is
			 amended by striking or a territory or possession of the United
			 States and inserting American Samoa, the Commonwealth of the
			 Northern Mariana Islands, Guam, or the United States Virgin
			 Islands.
			(b)Criminal
			 penalties
				(1)Intimidation of
			 votersSection 594 of title
			 18, United States Code, is amended by striking Delegate from the
			 District of Columbia, or Resident Commissioner, and inserting or
			 Delegate or Resident Commissioner to the Congress.
				(2)Interference by
			 government employeesSection
			 595 of title 18, United States Code, is amended by striking Delegate
			 from the District of Columbia, or Resident Commissioner, and inserting
			 or Delegate or Resident Commissioner to the Congress.
				(3)Voting by
			 aliensSection 611(a) of
			 title 18, United States Code, is amended by striking Delegate from the
			 District of Columbia, or Resident Commissioner, and inserting or
			 Delegate or Resident Commissioner to the Congress.
				(c)Voting Rights
			 Act of 1965Section 11 of the Voting Rights Act of 1965 (42
			 U.S.C. 1973i) is amended by striking Delegate from the District of
			 Columbia, Guam, or the Virgin Islands, or Resident Commissioner of the
			 Commonwealth of Puerto Rico each place it appears in subsections (c)
			 and (e)(2) and inserting or Delegate or Resident Commissioner to the
			 Congress.
			
